                        Case 2:20-cv-01841-JCM-BNW Document 82
                                                            81 Filed 04/13/21
                                                                     04/09/21 Page 1 of 3




                    l     MATTHEWT. DUSHOFF, ESQ.
                          Nevada Bar No. 004975
                    2     WILLIAM A. GONZALES, ESQ.
                          Nevada Bar No. 015230
                    3     SALTZMAN MUGAN DUSHOFF
                          1835 Village Center Circle
                    4     Las Vegas, Nevada 89134
                          Telephone: (702) 405-8500
                    5     Facsimile: (702) 405-8501
                          E-Mail: mdushoff@nvbusinesslaw.com
                    6                wgonzales@nvbusinesslaw.com

                    7     Attorneys for Defendants
                          UNIVERSITY MEDICAL CENTER, d/b/a UNIVERSITY
                    8     MEDICAL CENTER OF SOUTHERN NEVADA and
                          CHASITY TRAVIS
                    9
u                  10
 ~                 11                                                 UNITED STATES DISTRICT COURT
~::c: ......:fl~
          :.:
                   12                                                      DISTRICT OF NEVADA
       ~
Cll'Efl"I~

5oiir".B,,:, ..
                   l3                                                              ***
~ Uz-
  5 ~.: 14 PARNELL JAY FAIR, individually,                                                   CASE NO. 2:20-cv-01841-JCM-BNW
c:,    ii.rg
       = • "' 15                                              Plaintiff,
~~~i
~S3sC              16                 vs.

            i!!    17    LAS VEGAS METROPOLITAN POLICE                                       SUBSTITUTION OF ATTORNEY
~                        DEPARTMENT, a political subdivision of the
:;;j               18    State ofNevada; LUKAS TURLEY,
                         individually; ALEXANDER RYNDAK,
ct:,
                   19    individually; UNIVERSITY MEDICAL
                         CENTER, d/b/a UNIVERSITY MEDICAL
                   20    CENTER OF SOUTHERN NEVADA, a
                         Nevada Governmental Entity; CHASITY
                   21    TRAVIS, individually; JENNA A. DOUD,
                         individually; JESSE WELLS, individually;
                   22    CASEY ALLEN ROEHR, individually; SHAIN
                         HOWARD, individually; SCOTT KEVIN LEE,
                   23    individually; BROCK T. WENTZ, individually;
                         DOES I - X, and ROES I- X, inclusive,
                   24
                                                             Defendants.
                   25

                   26

                   27               Defendants, University Medical Center, d/b/a University Medical Center of Southern
                   28    Nevada and Chasity Travis, hereby substitute Matthew T. Dushoff, Esq., and William A.

                         Substitution of Attorney .doc,c· (9481-15)             Page 1 of3
                      Case 2:20-cv-01841-JCM-BNW Document 82
                                                          81 Filed 04/13/21
                                                                   04/09/21 Page 2 of 3




                  1 Gonzales, Esq., of the law firm of Saltzman Mugan Dushoff, as their attorneys of record in the
                  2 above-entitled action in the place and stead of Jeffrey Pitegoff, Esq., of the law firm of Pitegoff
                  3     Law Office.                      fJ.,,e___ ~ '(
                  4           DATED this            J__!:_ day of , '                               , 2021.
                  5                                                                     UNIVERSITY MEDICAL CENTER, D/B/A
                                                                                        UNIVERSITY MEDICAL CENTER OF SOUTHERN
                  6                                                                     NEVADA

                  7



u
                  8
                  9
                 10
                                                                                   By    ~:!f!f7(
                                                                                        ITS    A-s s :~ fa_v1 t
                                                                                                                      u,,,, ,___,, /
                                                                                                                      6eV1e./{.l. I (()(A ~e
~
~
~
~          .., 11
~          .,,
           =
0          "!'
                 12
::c: ~~~
r.lJ ~,... M
;::Ju~t 13
Qt~ ..
z =
 1; ~
:.:t:-:lz~ 14
0 ..!!~u;-g
        .. .,,
~ !;f~    15
  .,,
  .., "'~
      '"~
z~~s 16
~
~
           ;     17
                                 I hereby consent to the substitution of Matthew T. Dushoff, Esq., and William A. Gonzales,
                        Esq., of the law firm of Saltzman Mugan Dushoff, as attorneys of record for Defendants,
                 18
~
Cl)
                        University Medical Center, d/b/a University Medical Center of Southern Nevada and
                 19 Chasity Travis in the above-entitled action, in the place and stead of Jeffrey Pitegoff, Esq., of the
                 20     law firm of Pitegoff Law Office.

                 21              DATED this           -1   <...-   dayof L-
                                                                         ~--'+"'--'(-""-'-
                                                                                      l ; _,_
                                                                                           ( _ _ __ ,2021.

                 22                                                                     PITEG0FF LAW OFFICE

                 23
                 24                                                                By-=--i---&----,',f,', ,.e-~----                    -   - --
                                                                                        JEFF                      .
                 25                                                                     Neva                      8
                                                                                        7765              w-ay
                 26                                                                     Las Ve           da 89149
                 27
                 28

                       Substitution of Attomey.docx (9481-15)                    Page 2 of 3
                               Case 2:20-cv-01841-JCM-BNW Document 82
                                                                   81 Filed 04/13/21
                                                                            04/09/21 Page 3 of 3




                               I              Matthew T. Dushoff, Esq., and William A. Gonzales, Esq., of the law firm of Saltzman

                               2   Mugan Dushoff, are duly admitted to practice in this District and agree to be substituted in the

                               3   place and stead of Jeffrey Pitegoff, Esq., of the law firm of Pitegoff Law Office, in the above-

                               4
                               5 Southern Nevada and Chasity Travis~
                               6              DATED this              /     day of   LXf- \
                                                                                               1


                                                                                               ~
                                                                                                    I
                                   entitled action for Defendants, University Medical Center, dba University Medical Center of



                                                                                                          ,2021.
                               7                                                              SALTZMAN MUGA             OFF

                               8
                               9                                                         By____ _       ~_....~-+------- - -- - - --
                                                                                                   ATTHEW T. Du HOFF, ESQ.
u
.....l                        10                                                              Nevada Bar No. 04975
.....l                                                                                        WILLIAM A. GONZALES, ESQ .
~
~                   ....,,=   II                                                              NevadaBarNo. 015230
~                                                                                             1835 Village Center Circle
0           op
               12                                                                             Las Vegas, Nevada 89134
::r: ..
CZl ~ -
        ;,; i
::::, ·= ;:! ~r-- 13
         (.) QC)                                                                              Attorneys for Defendants
0 t.g:7                                                                                       UNIVERSITY MEDICAL CENTER, d/b/a
~ 'c .. ~at~                  14                                                              UNIVERSITY MEDICAL CENTER OF
         ., z;;
                                                                                              SOUTHERN NEVADA and CHASITY
(.!:)bllol',=
~ :::  .,,
  ~ il'j;      ..             15                                                              TRAVIS

f ~"
N
         .,,j;> >., i
         ...        = 16
                    C
                    .i
                    ~         17                                                              APPROVED:
f-<
~                             18
CZl
                              19
                                                                                              UNITED STATES JUDGE
                              20
                                                                                              DATED:        April 13, 2021
                              21                                                                         - - - - - - -- - - --
                              22
                              23
                              24
                              25
                              26
                              27
                                   Parnell Jay Fair v. Las Vegas Metropolitan Police Department, et al./Case No. 2:20-cv-0 1841-JCM-BNW
                              28   Substitution of Attorney

                                   Substitution of Attomey.docx (9481-15)              Page 3 of 3
